Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 15, drawn to a process for particle therapy.
Group II, claim(s) 8-14, drawn to an energy modulator apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I include at least receiving first data indicating a plurality of target volumes within a target region inside a subject for particle therapy, a particle beam outlet on a gantry for directing a particle beam from a particle beam outlet; automatically positioning one or more energy modulator components of an energy modulator device, to alter an energy of the particle beam such that a Bragg Peak is delivered to at least one target volume; and repeating the automatic positioning as the particle beam outlet rotates with the gantry with respect to the subject until every target volume is subjected to a Bragg Peak, which are not present in Group II.
The special technical features of Group II include at least an energy modulator device comprising: a frame portion defining an opening, wherein the frame portion is configured to be attached to the gantry such that an axis of the particle beam outlet is directed through the opening; a plurality of energy modulator components, wherein at least a first energy modulator component of the plurality of energy modulator components is movable relative to at least a second energy modulator component of the plurality of energy modulator components to variably block the opening, wherein each energy modulator component of the plurality of energy modulating components is made of a material that reduces an energy of a particle therapy beam that passes through the energy modulator component; a first attachment component configured for moveably connecting the first energy modulator component to the frame portion, and a second attachment component configured for connecting the second energy modulator component to the frame portion; and an actuator configured to move the first energy modulator component in response to a signal from the processor, which are not present in Group I.
The common technical features shared by Groups I and II are a particle beam outlet, a gantry for directing a particle beam outlet, an energy modulator component of an energy modulator device.
Groups I and II lack unity of invention because even though the inventions of these groups require the common technical features of a particle beam outlet, a gantry for directing a particle beam outlet, and an energy modulator component of an energy modulator device, these common technical features are not special technical features as they do not make a contribution over the prior art in view of Mitsubishi Electric Corporation, US20150133715A1, hereinafter referred to as Mitsubishi.  Mitsubishi discloses a particle beam outlet (Paragraph [0106] “particle beam irradiation apparatuses”), a gantry for directing a particle beam outlet (Paragraph [0109] “operate the rotating gantry, means that the direction of irradiation onto a diseased site is changed among many directions remotely”), an energy modulator component of an energy modulator device (Paragraph [0036] “The columnar-irradiation-field generation apparatus  is provided with an energy changing apparatus that reduces the energy of a charged particle beam at a position before a diseased site, which is the irradiation subject, in the traveling direction of the charged particle beam so as to adjust the depth-direction (Z-direction) position (range) of the Bragg peak BP at the diseased site;”).
Since the common technical features shared by Groups I and II are previously disclosed by the Mitsubishi reference these common features are not special, therefore Groups I and II lack unity. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571-270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES A MARMOR II/Supervisory Patent Examiner
Art Unit 3791                                                                                                                                                                                                        

/M.D.H./Examiner, Art Unit 4125